                                     1   Michael Kind, Esq.
                                     2   Nevada Bar No. 13903
                                         Gustavo Ponce, Esq.
                                     3   Nevada Bar No.: 15804
                                     4   KAZEROUNI LAW GROUP, APC
                                         6069 South Fort Apache Road, Suite 100
                                     5   Las Vegas, Nevada 89148
                                     6   Phone: (800) 400-6808
                                         FAX: (800) 520-5523
                                     7   mkind@kazlg.com
                                     8   gustavo@kazlg.com
                                         Attorneys for Plaintiff Cindy Rohrbach
                                     9   Individually and on behalf of all others similarly situated
                                    10
                                                                UNITED STATES DISTRICT COURT
                                    11
                                                                     DISTRICT OF NEVADA
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13        Cindy Rohrbach, individually and                 Case No.: 2:19-cv-00330-JCM-BNW
                                              on behalf of all others similarly
                                    14
                                              situated,                                        Stipulation and Order to Extend
                                    15                                                         Plaintiff’s Deadline to File
                                                                     Plaintiff,                Plaintiff’s Motion for Fees and
                                    16
                                              v.                                               Costs
                                    17
                                              Trueaccord Corp.,                                [First Request]
                                    18
                                    19                               Defendant.
                                    20
                                    21
                                    22
                                    23         IT IS HEREBY STIPULATED between Plaintiff Cindy Rohrbach (“Plaintiff”)
                                    24   and Defendant TrueAccord Corp. (“Defendant” and together with Plaintiff, the
                                    25   “Parties”) pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, that the time for Plaintiff
                                    26   to file Plaintiff’s Motion for Fees and Costs is extended thirty (30) days, up to and
                                    27   including November 20, 2019. Plaintiff requested and Defendant agreed to this
                                    28   extension to allow continuing discussions to resolve the issue of Plaintiff’s


                                          ______________________________________________________________________________________________________
                                         STIPULATION TO EXTEND TIME                          !1                CASE NO.: 2:19-cv-00330-JCM-BNW
                                            Case 2:19-cv-00330-JCM-BNW Document 23 Filed 10/08/19 Page 2 of 3



                                     1   requested attorneys’ fees and costs without the need for the parties to expend
                                     2   additional resources. This stipulation to extend time is in good faith and not sought
                                     3   for the purposes of delay. This is the first request by Plaintiff for an extension of
                                     4   this deadline.
                                     5
                                     6   DATED this 8th day of October 2019.
                                     7
                                     8   Kazerouni Law Group, APC
                                     9
                                         By: /s/ Gustavo Ponce
                                    10   Michael Kind, Esq.
                                         Gustavo Ponce, Esq.
                                    11
                                         6069 S. Fort Apache Rd., Ste 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12   Las Vegas, NV 89148
                                         Attorneys for Plaintiff
      Las Vegas, NV 89148




                                    13
                                    14
                                         Messer Strickler, Ltd.
                                    15
                                    16   By: /s/ Nicole Strickler
                                         Nicole Strickler, Esq. (Pro Hac Vice)
                                    17
                                         225 W. Washington St., Suite 575
                                    18   Chicago, IL 60606
                                         Attorneys for Defendant
                                    19
                                         Trueaccord Corp.
                                    20
                                                                                       ORDER
                                    21
                                                IT IS SO ORDERED.
                                    22
                                                                                ____________________________________
                                    23
                                                                                DISTRICT COURT
                                                                                UNITED STATES    JUDGEJUDGE
                                                                                              DISTRICT
                                    24
                                                                                              October 9, 2019
                                                                                DATED:____________________________
                                    25
                                    26
                                    27
                                    28

                                          ______________________________________________________________________________________________________
                                         STIPULATION TO EXTEND TIME                          !2                CASE NO.: 2:19-cv-00330-JCM-BNW
                                            Case 2:19-cv-00330-JCM-BNW Document 23 Filed 10/08/19 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on October 8, 2019, the foregoing Stipulation was filed and served
                                     4   via CM/ECF to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Gustavo Ponce
                                     8                                             Michael Kind, Esq.
                                                                                   Gustavo Ponce, Esq.
                                     9
                                                                                   6069 S. Fort Apache Rd., Ste 100
                                    10                                             Las Vegas, NV 89148
                                                                                   Attorneys for Plaintiff
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                          ______________________________________________________________________________________________________
                                         STIPULATION TO EXTEND TIME                          !3                CASE NO.: 2:19-cv-00330-JCM-BNW
